UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

XIAMIN ZENG,

                        Plaintiff ,              19-CV-3218 (JGK)

            - against -                         ORDER

JOHN CHELL, ET AL . ,

                        Defendants .


JOHN G. KOELTL , District Judge:

      The plaintiff ' s application to appoint counsel is denied

without prejudice for failure to make the required showing . The

Court of Appeals for the Second Circuit has articulated factors

that should guide the Court ' s discretion to appoint counsel to

represent an indigent civil litigant under 28 U.S.C. § 1915 .

See Hodge v. Po li ce Officers , 802 F.2d 58 , 61 - 62   (2d Cir . 1986);

Jackson v . Moscicki , No . 99 Civ. 2427    (JGK) , 2000 WL 511642 , at

*4   (S.D.N.Y . Apr . 27 , 2000). For the Court to order the

appointment of counsel , the plaintiff must , as a threshold

matter , demonstrate that the claim has substance or a likelihood

of success on the merits . See Hodge , 802 F . 2d at 60 - 61 . Only

then can the Court consider the other factors appropriate to

determinat i on of whether counsel shou l d be appointed :

" p l ainti f f ' s abi li ty to obtain representation independently , and

[her] ability to handle the case without assistance i n the light

of the r equ i red f actual invest i gation , t h e complexity of the
legal issues , and the need for expertly conducted cross -

examination to test veracity .u Cooper v . A . Sargenti Co. , Inc .,

877 F . 2d 170 , 172 (2d Cir . 1989). The plaintiff has not made

such a showing. The plaintiff ' s application for the Court to

appoint counsel is therefore denied without prejudice for

failure to make the required showing at this time .

      The case is referred to Magistrate Judge Parker for general

pretrial matters .

SO ORDERED .

Dated :    New York, New York
           March / fl_, 2020

                                               hn G. Koeltl
                                                               Judge
